UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2405


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.


     On Petition for Writ of Mandamus. (5:14-cr-00240-BR-1; 5:18-cv-00238-BR)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott Davis, Jr., petitions for a writ of mandamus directing several district

court judges to recuse themselves from various cases involving Davis. Mandamus relief

is a drastic remedy and should be used only in extraordinary circumstances. Kerr v. U.S.

Dist. Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003). Further, mandamus relief is available only when the petitioner has a

clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988).

       We have reviewed Davis’ petition and conclude that he has not established the

existence of extraordinary circumstances warranting mandamus relief. Davis’ allegations

fall far short of those necessary to warrant recusal, In re Beard, 811 F.2d 818, 827 (4th

Cir. 1987), and mandamus may not be used as a substitute for appeal, In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). Accordingly, although we grant leave

to proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.


                                                                      PETITION DENIED




                                             2